DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks, filed on 1/21/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (WO 2005/083198 A1) in view of Blatter (US 2004/0018109 A1).
Regarding claim 1, James teaches a method of powder coating a substrate (i.e., an article) comprising applying a powder coating may comprise multiple layers and then be cured after application (page 10, lines 5-11; page 12, lines 10-16) which would have suggested or otherwise have rendered obvious to one of ordinary skill in the art at the time of invention a method of powder coating an article, comprising providing a substrate coated with a first powder coating layer, applying a second powder coating layer on the first powder coating layer, the first powder coating layer being in a non-
James fails to suggest wherein the material of the first powder coating layer comprises a flow agent so as to achieve a smooth powder coating layer, the term smooth defining a surface substantially free from irregularities, roughness or projections and the material of the second powder coating layer comprises a texturing agent so as to achieve a textured powder coating layer, the term textured defining a surface having varying degree of roughness and wherein the first powder coating layer and the second powder coating layer both are based on low-temperature curing powder coating compositions that cure at temperatures below 150°C.
However, James teaches the powder coatings may include fillers or additives (e.g., slip enhancers) (page 11, lines 1-10). James further teaches the use of particles in the powder coating compositions to reduce gloss and increase smoothness (page 9, lines 25-30); and that the powder coating layers may be different (page 12, lines 4-9).
Blatter teaches the use of gloss modifiers and/or guest particles in powder coatings; wherein varying the particle size of the guest particles allows characteristics of the resultant powder coating composition to be easily controlled, e.g., varying the particle size of the guest particle allows the gloss of the resultant coatings to be readily and consistently controlled (i.e., wherein the gloss of the obtained coating is adjusted by means of selecting the type of powder coating composition used in the second layer); wherein using a larger sized guest particle tends to reduce gloss when the guests comprise at least one gloss-reducing constituent (para 2, 60-63, 100). Blatter further para 108).
Therefore, it would have been obvious to one of ordinary skill in the art, per the teachings of James and Blatter, to adjust the additives or particles in each of the first and second layer to optimize the properties of the layer (e.g., smoothness or roughness) as well as the temperature at which each layer cures. 
Regarding claims 2 and 7, James suggests preheating the substrate to at least 5° above the melting temperature of the powder coating composition applying the powder coating composition to the preheat substrate and curing the powder coating composition (page 2, lines 18-24); and the coating layers may be subject to UV curing (i.e., irradiation) (page 12, lines 10-16). Blatter further teaches the curing temperatures of the powder coatings may be below 250 °F (i.e., ~121 °C) (para 108). Therefore, James as modified by Blatter would have rendered obvious to one of ordinary skill in the art at the time of invention wherein an additional step of heating the first powder coating layer so as to at least partially melt or soften the first powder coating layer, such that the first powder coating layer is not or only partially cured is applied between step a) and step b); and, wherein in said additional step the first layer is heated to a temperature of below 140°C to melt the first powder coating composition without curing the first powder coating composition and wherein in step c) the substrate including the first and second layers is heated to a temperature of below 140°C or subjected to UV irradiation.
Regarding claims 3 and 4, James suggests the powder coating may comprise multiple layers and then be UV cured (page 12, lines 10-16) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention wherein the material of the second powder coating layers is UV curable, and wherein said curing step involves irradiation of the article with UV light for curing the second powder coating layer; wherein the materials of both the first and second powder coating layer are UV curable, and wherein said curing step involves irradiation of the article with UV light for curing the first and second powder coating layer, and wherein the first powder coating layer is not cured until after the second powder coating layer is applied.
Regarding claim 5, James suggests the material of the powder coating may be thermally cured or initiated (i.e., ultra low bake powder) (page 12, lines 10-16).
Regarding claim 6, James teaches the methods of applying the powder coatings of the instant claims as well as that each coating may be applied by electrostatic coating (page 10, lines 5-11) which also matches the process of the instant claims (instant specification para 55-57). Therefore, James is deemed to possess wherein the material of the second powder coating layer at least partly penetrates into the first layer. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding claims 8 and 9, James suggests the use of particles in the powder coating compositions to reduce gloss and increase smoothness (page 9, lines 25-30); and Blatter teaches the use of gloss modifiers and/or guest particles; wherein varying the particle size of the guest particles allows characteristics of the resultant powder coating composition to be easily controlled, e.g., varying the particle size of the guest particle allows the gloss of the resultant coatings to be readily and consistently controlled (i.e., wherein the gloss of the obtained coating is adjusted by means of selecting the type of powder coating composition used in the second layer); wherein using a larger sized guest particle tends to reduce gloss when the guests comprise at least one gloss-reducing constituent (para 2, 60-63, 100). Per James, one of ordinary skill in the art at the time of invention would have known that adjusting the guest particle size in the coating would also adjust the roughness or smoothness of the coating.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention would to adjust the size of the guest particles to optimize the gloss and the roughness of the surface.

Response to Arguments
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive.
Applicant contends that James fails to teach or suggest the two-layer system of independent claim 1; using a flow agent in the first layer and a texturizing agent on the second layer; applying the second layer to the first layer when the first layer is uncured or only partially cured; and that Blatter fails to cure the deficiencies of James. This is not persuasive.  
James teaches a method of powder coating a substrate (i.e., an article) comprising applying a powder coating may comprise multiple layers and then be cured after application (page 10, lines 5-11; page 12, lines 10-16) which would have suggested or otherwise have rendered obvious to one of ordinary skill in the art at the time of invention a method of powder coating an article, comprising providing a substrate coated with a first powder coating layer, applying a second powder coating layer on the first powder coating layer, the first powder coating layer being in a non-cured or only partially cured state, and curing the first powder coating layer and second powder coating layer.
James fails to suggest wherein the material of the first powder coating layer comprises a flow agent so as to achieve a smooth powder coating layer, the term smooth defining a surface substantially free from irregularities, roughness or projections and the material of the second powder coating layer comprises a texturing agent so as to achieve a textured powder coating layer, the term textured defining a surface having varying degree of roughness and wherein the first powder coating layer and the second powder coating layer both are based on low-temperature curing powder coating compositions that cure at temperatures below 150°C.
However, James teaches the powder coatings may include fillers or additives (e.g., slip enhancers) (page 11, lines 1-10). James further teaches the use of particles in the powder coating compositions to reduce gloss and increase smoothness (page 9, lines 25-30); and that the powder coating layers may be different (page 12, lines 4-9).
Blatter teaches the use of gloss modifiers and/or guest particles in powder coatings; wherein varying the particle size of the guest particles allows characteristics of the resultant powder coating composition to be easily controlled, e.g., varying the particle size of the guest particle allows the gloss of the resultant coatings to be readily and consistently controlled (i.e., wherein the gloss of the obtained coating is adjusted by means of selecting the type of powder coating composition used in the second layer); wherein using a larger sized guest particle tends to reduce gloss when the guests comprise at least one gloss-reducing constituent (para 2, 60-63, 100). Blatter further teaches the curing temperatures of the powder coatings may be below 250 °F (i.e., ~121 °C) (para 108).
Therefore, it would have been obvious to one of ordinary skill in the art, per the teachings of James and Blatter, to adjust the additives or particles in each of the first and second layer to optimize the properties of the layer (e.g., smoothness or roughness) as well as the temperature at which each layer cures. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant is also reminded the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783